DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Menkhoff et al.,
US 9450622 B2.
Fig. 2 of Menkhoff et al. discloses a circuit comprising: a power amplifier (110) coupled to receive an input signal and to provide an RF output signal in response to a modified bias signal; and a bias path circuit (path having 222, 224, 226, 228, 120) coupled to modify a bias signal as a function of a characteristic (input envelope) of an input signal to generate the modified bias signal, and to provide the modified bias signal (bias output from 120) to the power amplifier.
Although the circuit receives a baseband input signal (160) instead of RF input signal,
this is just an intended use for the circuit and does not carry patentable weight.
Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by McCallister, US
20150031318 Al.
Figs. 3 -7 of McCallister disclose circuits comprising: a power amplifier (36) coupled to receive an RF input signal (38) and to provide an RF output signal in response to a modified bias signal (82); and a bias path circuit (path having 46, 52, 104, 106, 84) coupled to modify a bias signal as a function of a characteristic (input magnitude, input envelope) of an input signal to generate the modified bias signal, and to provide the modified bias signal (bias output from 84) to the power amplifier (36).

Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Klein, US 9755585 B1.
The figure of Klein discloses a circuit comprising: a power amplifier (1) coupled to receive an RF input signal (RF INPUT) and to provide an RF output signal (RF OUTPUT) in response to a modified bias signal (signal from 2 and 6); and a bias path circuit (path having 5, 11, 9, 2, 6) coupled to modify a bias signal as a function of a characteristic (input envelope) of an input signal to generate the modified bias signal, and to provide the modified bias signal (bias
output from 6) to the power amplifier.

Conclusion
This is a continuation of applicant's earlier Application No. 16/661174.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        November 5, 2022